Citation Nr: 0611458	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  97-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss, and 
if the claim is reopened, whether service connection is 
warranted.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for a left foot 
disorder, to include arthritis and clavus (corn). 

4.  Entitlement to service connection for onychomycosis, 
bilateral feet.  

5.  Entitlement to service connection for a skin disorder, 
including skin cancer and loss of hair, to include as 
secondary to an undiagnosed illness.

6.  Entitlement to service connection for multiple joint and 
muscle pain, to include as secondary to an undiagnosed 
illness.

7.  Entitlement to service connection for dementia and major 
depressive disorder, to include as secondary to an 
undiagnosed illness.

8.  Entitlement to service connection for a bowel disorder, 
to include as secondary to an undiagnosed illness.

9.  Entitlement to service connection for headaches and 
dizziness, to include as secondary to an undiagnosed illness.

10.  Entitlement to service connection for inguinal hernia, 
to include as secondary to an undiagnosed illness.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

12.  Entitlement to an increased (compensable) initial 
disability rating for epididymitis, from September 13, 1996 
to October 27, 1997.

13.  Entitlement to an increased initial disability rating in 
excess of 10 percent for epididymitis, since October 28, 
1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to March 
1967, and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from April 1997, September 1997, November 1999, and February 
2004 rating actions.  

The Board has addressed separately the issues of service 
connection for onychomycosis, bilateral feet, and for a left 
foot disorder, to include arthritis and clavus (corn).  

The issues of service connection for bilateral hearing loss, 
a bowel disorder, degenerative disc disease of the lumbar 
spine, left foot disorder, and for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1961 to 
March 1967, and from September 1990 to June 1991, including 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  

2.  In an unappealed April 1995 RO decision, the RO denied 
entitlement to service connection for bilateral hearing loss.  
Evidence received since the April 1995 RO decision includes 
some evidence which is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.

3.  The veteran had onychomycosis of the toenails, bilateral 
feet, at the time of his entry into service for the second 
time in September 1990, and this condition is shown to have 
been aggravated during that period of service.  

4.  The veteran's current skin disorder, diagnosed as 
residuals of squamous cell carcinoma, status post excision, 
right arm, was incurred in, and cannot be reasonably 
disassociated from, his second period of active duty service.

5.  The veteran does not have a chronic disability manifested 
by hair loss, and any current hair loss is not related to 
service, including as due to an undiagnosed illness.

6.  The veteran reported having joint and muscle pains 
immediately upon his return from the Southwest Asia Theater 
of Operations in June 1991, and sought treatment for this 
condition in VA clinical settings on numerous occasions since 
that time; this condition has been described as an 
undiagnosed progressive chronic illness, which includes 
symptoms of diffuse musculoskelatal complaints, including 
joint pains and muscle aches that are associated with 
fatigue.  He has not been given a clinical diagnosis for this 
condition.

7.  The veteran's current dementia, not otherwise specified, 
and major depressive disorder were incurred in, and cannot be 
reasonably disassociated from, his second period of active 
duty service.

8.  The veteran does not have a chronic disability manifested 
by headaches and dizziness, and his headaches and dizziness 
are not related to service, including as due to an 
undiagnosed illness.

9.  The veteran's current right inguinal hernia, status post 
hernioraphy, was incurred during his second period of active 
duty service.

10.  Continuously since the effective date of service 
connection, September 13, 1996, the veteran's service-
connected epididymitis has required long term drug therapy, 
but it has not required drainage, frequent hospitalization or 
continuous intensive management.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's April 1995 decision, and the veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  The veteran's onychomycosis, bilateral feet, was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.159 (2005).

3.  Residuals of squamous cell carcinoma, status post 
excision right arm, were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159 (2005).

4.  The criteria for service connection for loss of hair, 
including as due to undiagnosed illness, are not met. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

5.  The criteria for service connection for undiagnosed 
progressive chronic illness, manifested by symptoms of 
diffuse musculoskeletal complaints, including joint pains and 
muscle aches that are associated with fatigue, as due to 
undiagnosed illness, are met. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

6.  Dementia, not otherwise specified, and major depressive 
disorder were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2005).

7.  The criteria for service connection for headaches and 
dizziness, including as due to undiagnosed illness, are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

8.  Residuals of right inguinal hernia, status post 
hernioraphy, were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159 (2005).

9.  Since the grant of service connection, September 13, 
1996, the criteria for an initial evaluation of 10 percent 
for epididymitis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.31, 4.115a, 
4.115b, Diagnostic Code 7525 (2005).

10.  The criteria for an evaluation in excess of 10 percent 
for epididymitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.31, 4.115a, 
4.115b, Diagnostic Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the United States 
Marines from December 1961 to March 1967, and on active duty 
in the United States Army from September 1990 to June 1991, 
including service in the Persian Gulf.  

The veteran also served in the Army National Guard from June 
1994 to August 1997.  Despite extensive efforts by the RO, 
which are outlined in a Report of Contact, dated in September 
1998, all of the records from this period of service have not 
been located.  Consequently, in reaching this decision, the 
Board acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b). See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Claims for Service Connection

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing, arthritis, psychosis and tumors, will 
be presumed if they are manifest to a compensable degree 
within the year following active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

In this case, the veteran is seeking entitlement to service 
connection for several conditions which he claims are 
directly related to his active duty military service.  He 
further alleges that these conditions are undiagnosed 
illnesses due to his military service in the Persian Gulf 
War.  

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2005).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following:

Fatigue.
Unexplained rashes or other dermatological 
signs or symptoms.
Headache.
Muscle pain.
Joint pain.
Neurological signs and symptoms.
Neuropsychological signs or symptoms.
Signs or symptoms involving the upper or 
lower respiratory system.
Sleep disturbances.
Gastrointestinal signs or symptoms.
Cardiovascular signs or symptoms. 
Abnormal weight loss.
Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to December 31, 2006.  

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
during the presumptive period; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2005).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). The Board has therefore given 
consideration to whether service connection may be granted 
for the veteran's claimed disorders regardless of his Persian 
Gulf service.

A.  Bilateral Hearing Loss

The veteran contends that new and material evidence has been 
submitted in order to reopen his claim seeking service 
connection for bilateral hearing loss.

In this case, service connection for bilateral hearing loss 
was initially denied on the merits by the RO in April 1995. 
The RO's decision concluded that the veteran's bilateral 
hearing loss pre-existed his entry into active duty service, 
and that there was no evidence that this pre-existing 
condition was aggravated during service, or that the 
condition permanently worsened as a result of service.

Although the veteran filed a timely notice of disagreement 
contesting the RO's decision, he failed to timely perfect his 
appeal of this issue following the RO's issuance of a 
statement of the case in September 1995.  Thus, the RO's 
April 1995 decision is final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted.  If the claim is thus reopened, they will be 
reviewed based on all the evidence of record. 38 U.S.C.A. §§ 
5108, 7104, 7105; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In September 1996, the veteran filed to reopen his claim for 
service connection for bilateral hearing loss.  In April 
1997, the RO issued a decision which determined that new and 
material evidence had not been presented to reopen claim for 
service connection for bilateral hearing loss. 

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant. Barnett, 83 F.3d at 1383. 

In order to satisfy the applicable requirement, the evidence 
"must be both new and material." Smith v. West, 12 Vet. App. 
at 314.  "New evidence" is evidence "not previously submitted 
to agency decision makers ... [that] is neither cumulative 
nor redundant." 38 C.F .R. § 3.156(a) (2001); see Smith, 
supra (if evidence was not in the record at time of final 
disallowance of claim and is not cumulative of other evidence 
in the record, it is new); see also Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  New evidence will be 
considered material only if it "bears directly and 
substantially upon the specific matter under consideration" 
and "by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998) (materiality requirement of 38 C.F.R. § 3.156(a) 
(2001) is not focused on outcome determination but upon 
importance of complete record for evaluation of appellant's 
claim).

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion. 
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992). See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In support of his attempt to reopen, the veteran underwent VA 
audiological and ear disease examinations in September 1996 
and in October 1996.  The audiological examination noted that 
the veteran's history was positive for both military and 
occupational noise exposure.  Based on his audiological 
evaluation, the report concluded with a diagnosis of 
bilateral high frequency sensorineural hearing loss.  The VA 
examination for ear disease, conducted in October 1996, noted 
the veteran's history of noise exposure while in the 
military.  The report concluded with an assessment of 
bilateral high frequency sensorineural hearing loss.  The VA 
examiner further opined that these findings were consistent 
with the veteran's history of noise exposure.  

The Board finds that the evidence received since the RO's 
April 1995 decision bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran incurred or aggravated bilateral hearing loss in 
service, and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and that the claim for service connection for 
bilateral hearing loss must be reopened.

Although reopened, the merits of the claim for service 
connection will have to be further reviewed by the RO after 
it develops additional evidence, as set forth in the below 
remand.  

B.  Onychomycosis, Bilateral Feet

The veteran is seeking entitlement to service connection for 
onychomycosis, bilateral feet.

Initially, the Board notes that the service medical records 
from the veteran's first period of active duty service, from 
December 1961 to March 1967, are completely silent as to any 
complaints or diagnoses of onychomycosis.  Subsequent 
physical examinations, performed in 1975, 1980, and 1984, are 
also silent as to any findings or complaints concerning this 
condition.  

Prior to his second period of active duty service, a private 
treatment report, dated in January 1988, noted that the 
veteran's toenails were very thick and discolored.  The 
report diagnosed this condition as onychomycosis on the 
toenails.  

The veteran subsequently entered his second period of active 
duty service in September 1990.  An inservice treatment 
report, dated in March 1991, noted the veteran's complaints 
of a painful and infected right toenail, big toe.  Physical 
examination revealed yellow nails, one through five, with 
hallux nail cryptic fibular nail border with small amount of 
blood noted at the corner.  The report concluded with an 
assessment of IPK, left, fourth metatarsal; onychomycosis of 
the toenails, bilaterally; and onychomycotic nail border.  
The veteran underwent a total temporary avulsion of the right 
hallux nail.  A Southwest Asia Demobilization/Redeployment 
Medical Evaluation, dated in May 1991, noted the veteran's 
treatment for fungus under the toenails while in the 
Southwest Asia region.  A demobilization physical, performed 
in May 1991, noted that the veteran's feet were normal.  The 
veteran was discharged in June 1991.

A post service treatment report, dated in July 1991, noted 
the veteran's history of a fungal foot infection.  It also 
noted that his left third toenail had been taken off or 
fallen off.  

A treatment note from K. Crabtree, M.D., dated in August 
1996, noted that he discussed with the veteran his 
onychomycosis of the feet and a laceration to his foot in 
early 1992.  He reportedly informed that the veteran that he 
would not recommend any treatment at that time.

A post service physical examination, dated in April 1992, 
noted that his feet were normal.  A treatment report, dated 
in March 1994, noted an assessment of onychomycosis.  A 
November 1994 treatment report noted findings of improving 
onychomycosis.  

A VA general physical examination, performed in September 
1996, noted the veteran's narrative history of developing a 
fungal infection of the toenails of both feet during service 
in Desert Storm.  Physical examination revealed erythematous 
around each of the metatarsals of both feet, worse on the 
left.  

A treatment report, dated in November 2000, noted the 
veteran's complaints of painful toenails.  Physical 
examination revealed his toenails to be very long, 
dystrophic, deformed, crumbly, foul smelling and 
onychomycotic. The report concluded with an assessment of 
dystrophic painful onychomycotic incurvated fungal infected 
toenails, 1 through 5, bilaterally.  

Initially, the Board notes that the veteran is not entitled 
to the presumption of soundness as to his second period of 
service as the evidence of record clearly indicates that this 
condition pre-existed the veteran's second period of active 
duty service.  Likewise, there is no record of examination 
conducted at the time of entrance.  

The issue then, for service connection of onychomycosis, 
bilateral feet, is whether the disorder was aggravated in 
service, and 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 are for 
application.  In such a case, a presumption of aggravation 
arises where there is an increase of disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b).  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. Id.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

After reviewing the evidence of record, the Board concludes 
that the veteran's onychomycosis of both feet was aggravated 
during his second period of active duty service, from 
September 1990 to June 1991.  As noted above, this condition 
required the removal of at least one toenail during this time 
period.  Accordingly, onychomycosis, bilateral feet, was 
aggravated during the veteran's active service, warranting 
service connection.

C.  Skin Disorder, Including Skin Cancer and Loss of Hair

The veteran is seeking entitlement to service connection for 
a skin disorder, including skin cancer and loss of hair.

After reviewing the evidence of record, the Board finds that 
service connection is warranted for residuals of squamous 
cell carcinoma, status post excision, right arm.  The 
veteran's service medical records are silent as to this 
condition.  Nevertheless, the Board finds that the evidence 
of record leads to the conclusion that this condition can not 
be reasonably be disassociated from the veteran's second 
period of active duty service, ending in June 1991.

Service connection for certain chronic diseases, including 
tumors, will be presumed if they are manifest to a 
compensable degree within the year following active service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Through his statements and testimony herein, the veteran has 
indicated that he developed spots on his right arm during his 
active duty service in the Persian Gulf.  The veteran alleges 
that he was told to essentially ignore this condition at the 
time of his discharge examination in May 1991.  He further 
indicated that he sought treatment for this condition soon 
after service, but that the VA failed to follow up on it.

A post service treatment report, dated in February 1994, 
noted that the veteran had previously been referred to the VA 
dermatological clinic in February 1993 to review his 
complaints of lesions on his arms.  In March 1994, the 
veteran underwent a dermatological evaluation.  A subsequent 
biopsy revealed squamous cell carcinoma of the right arm.  
Thereafter, he underwent excision of the squamous cell 
carcinoma of the right arm in May 1994.  A VA general 
physical examination, performed in September 1996, noted that 
the veteran had surgical scars on his right forearm from his 
surgical incision.  A statement from the veteran's spouse, 
received in September 1996, noted that he had brown spots on 
his arms upon his return from active duty service.  

On review of the record, and with consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current residuals of squamous cell 
carcinoma, status post excision right arm, can not be 
reasonably dissociated from his active duty service.  The 
veteran's testimony and statements herein, the lay statements 
of others, along with the available post service medical 
treatment records revealed that this condition has continued 
to exist since the veteran's discharge from active duty 
service.  Accordingly, the residuals of squamous cell 
carcinoma, status post excision right arm, were incurred in 
active service, warranting service connection.

D. Hair Loss

As noted above, the veteran is also seeking service 
connection for loss of hair, to include as secondary to an 
undiagnosed illness.

His service medical records are completely silent as to any 
complaints of or treatment for hair loss during his active 
duty service.

Post service treatment reports fail to document a chronic 
hair loss disorder.  At the RO hearing in October 1997, the 
veteran testified that he did have two to three bald spots, 
one-half dollar in size, but that his hair in these spots had 
since grown back.  A treatment report, dated in June 2000, 
noted that the veteran's hair was in good condition.  Thus, 
it does not appear that the veteran currently has a 
disability of sufficient severity to warrant service 
connection as an undiagnosed illness.  Moreover, in absence 
of any medical treatment for this condition having been shown 
for the past several years, the Board concludes that the 
veteran does not have a current loss of hair disorder.

The Board notes that in the absence of proof of a present 
disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no current, competent evidence of the claimed disability.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for an undiagnosed illness 
manifested by hair loss is denied.

E.  Joint and Muscle Pain

The veteran is seeking service connection for arthritis 
and/or joint and muscle pain.  He alleges that this condition 
is an undiagnosed illness due to his military service during 
the Persian Gulf War.  
 
A review of his post service medical treatment records 
revealed numerous complaints of joint and muscle pain, and 
fatigue.  The veteran's most recent VA examination for 
joints, performed in May 2003, noted his complaints of muscle 
aches and pains that are essentially in every joint and that 
have been present for the past ten to twelve years.  The 
veteran reported that these pains prevent him from carrying 
on any of the normal activities of daily living.  Following a 
physical examination, the VA examiner noted that the veteran 
has symptoms consistent with Raynaud's phenomena and 
Sjogren's syndrome.  The VA examiner then opined that it was 
unlikely that one can put a specific name on the illness 
which is affecting the veteran.  However, this condition 
includes, degenerative joint disease in several joints; 
peripheral neuropathy, diagnosed by EMG; and undifferentiated 
connective tissue disorder that is not given a specific name.  
The VA examiner then stated, "I do not think it is possible 
to put a specific name on these illnesses.  However, I 
believe they do exist and have been well documented in his 
chart."

In February 2003, a VA examination for fibromyalgia was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder.  The report noted that the veteran 
has a ten to twelve year history of joint pains and muscle 
aches throughout his body.  The report noted that he was 
currently using a cane for ambulation due to pain in his legs 
and ankles.  It also noted that he has difficulty dressing 
himself and bathing due to upper extremity weakness.  The 
report concluded with an assessment of undiagnosed 
progressive chronic illness, which includes symptoms of 
diffuse musculoskelatal complaints, including joint pains and 
muscle aches that are associated with fatigue.  

After reviewing the evidence in the claims folder, the Board 
concludes that the veteran has presented evidence that his 
condition has manifested to a degree of 10 percent or more.  
Moreover, although the veteran has been diagnosed with 
arthritis in multiple joints, it remains clear that he is 
also suffering from an additional undiagnosed illness, 
described by VA examination as undiagnosed progressive 
chronic illness, which includes symptoms of diffuse 
musculoskeletal complaints including joint pains and muscle 
aches that are associated with fatigue.  

In short, this case involves is a Persian Gulf veteran who is 
shown to have a an undiagnosed illness, manifested by 
objective indications, which has become sufficiently severe 
during the presumptive period, such that service connection 
for undiagnosed progressive chronic illness, manifested by 
diffuse musculoskelatal complaints, including joint pains and 
muscle aches that are associated with fatigue, as due to an 
undiagnosed illness, is warranted. 38 U.S.C.A. § 1117.

The Board notes that the RO addressed this issue as service 
connection for "arthritis, and or joint pain to include left 
foot muscle pains due to undiagnosed illness."  Based on his 
statements and testimony herein, it appears that the 
veteran's claim for arthritis herein was confined to the left 
foot and lumbar spine.  Additional development is being 
sought in the remand portion of this decision as related to 
these two parts of the body, and the Board shall address 
these conditions following that development. 

F.  Dementia and Major Depressive Disorder

The veteran is seeking service connection for dementia and 
major depressive disorder.  He attributes these conditions to 
his inservice duties during the Persian Gulf War.

The veteran served in the Marines from December 1961 to March 
1967, and in the Army from September 1990 to June 1991.  His 
report of separation, Form DD 214, relating to his second 
period of active duty service, revealed that he served in 
Southwest Asia in support of Operation Desert Shield/Storm 
from October 1990 to May 1991.  A correction to his DD 214 
form lists his inservice specialty as a petroleum supply 
specialist.  His service medical records are silent as to any 
treatment for dementia or an acquired psychiatric disorder.  
However, on a medical history report completed pursuant to 
the veteran's demobilization examination in May 1991, the 
veteran reported a history of memory loss and nervous 
trouble.  

In April 1992, the veteran underwent a post service periodic 
physical examination.  The report listed his psychiatric 
status as normal.  A medical history report completed by the 
veteran at that time noted a history of memory loss.  
Subsequent post service treatment reports show the veteran's 
complaints of memory loss and depression beginning in 1995.  
A VA examination for mental disorders, performed in November 
1996, noted the veteran's history of worsening memory loss 
over the past three to four years.  The report concluded with 
diagnoses of rule out dementia, not otherwise specified, and 
dysthymic disorder.  

In 1996, lay statements were received from the veteran's 
family members, and his employer, which noted his 
difficulties with memory loss upon his return from active 
duty service in the Persian Gulf.

In March 1997, the veteran underwent a neuropsychological 
evaluation.  Following extensive testing, the report 
concluded with a diagnosis of dementia of the Alzheimer's 
type, early onset with depression.  A treatment report, dated 
in June 2000, noted the veteran's complaints of ongoing 
memory loss, lack of concentration and depression.  The 
report noted that these symptoms had started following his 
return from Desert Storm.  The report concluded with 
diagnoses of dementia, not otherwise specified, and 
depression.  The VA physician further opined that it was 
possible that this condition is related to some pathology in 
Desert Storm.  A September 2001 treatment report concluded 
with diagnosis of brain dysfunction, post Gulf War.

In August 2002, the veteran underwent a second 
neuropsychological assessment in order to assess the decline 
in functioning since his prior testing in March 1997.  Based 
upon this testing, the report concluded with a diagnosis of 
major depressive disorder, recurrent.  It also noted that his 
current cognitive functioning appeared to have improved.

In February 2003, the veteran underwent a second VA 
examination for mental disorders.  The report noted that the 
veteran's claims folder was reviewed pursuant to the 
examination report.  In discussing the veteran's inservice 
duties, the VA examiner noted that he suffered extensive 
exposure to petrochemicals and pesticides during his service 
in the Persian Gulf.  In discussing his prior 
neuropsychiatric testing in 1997 and 1992, the VA examiner 
noted that the veteran's cognitive functioning showed some 
improvement, and that was not consistent with the normal 
progression of dementia, Alzheimer's type.  As such, that 
diagnosis was not confirmed.  Based upon the current 
findings, as well as his history, the VA examiner concluded 
with diagnoses of dementia, not otherwise specified, and 
major depressive disorder, recurrent.  He also noted Axis III 
stressor conditions including epididymitis and chronic 
multiple joint pain.  In discussing the veteran's dementia, 
the VA examiner noted that this diagnosis was not intended to 
rule out the possibility that exposure to some chemical or 
biological agent in the Gulf area is involved, but to state 
that the etiology of this condition is not known 
definitively, and that the condition does not seem to be 
secondary to Dementia, Alzheimer's type.

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

On review of the record, and with consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current dementia, not otherwise 
specified, and his major depressive disorder, can not be 
reasonably dissociated from his active duty service.  
Although neither condition was specifically diagnosed during 
service, there is a complaint of memory loss and nervous 
trouble during his demobilization examination, as well as on 
a post service examination conducted ten months later.  Given 
this inservice complaint of memory loss, the veteran's 
statements and testimony, lay statements submitted by his 
family members and employer, his post service medical 
treatment records, and the VA examinations findings listed 
above, the evidence of record does link this condition, at 
least in part, to his active duty service.  Moreover, the 
record clearly attributes the veteran major depressive 
disorder to his overall physical condition herein.  
Accordingly, dementia, not otherwise specified, and major 
depressive disorder, was incurred in active service, 
warranting service connection.

G.  Headaches and Dizziness

The veteran is seeking service connection for headaches and 
dizziness, to include as secondary to an undiagnosed illness.

As indicated above, an award of benefits under the 
presumptive provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 requires some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  In 
addition, in order for service connection to be granted on a 
direct basis, a current disability; an inservice disease or 
injury; and a medical nexus must be established.

The veteran's service medical records noted the veteran's 
medical history of headaches and dizziness.  Specifically, 
the veteran reported a positive history for headaches on 
medical history reports, completed in April 1991 and in May 
1991.  Moreover, his medical history report, dated in May 
1991, was positive for dizziness.  However, no direct 
treatment for either of these conditions is shown during the 
veteran's active duty service.  His discharge examination, 
performed in May 1991, noted that he was neurologically 
normal.

A post service physical examination, performed in April 1992, 
was silent as to any findings regarding headaches or 
dizziness.  On a medical history report, completed at that 
time, the veteran denied any history of frequent headaches or 
dizziness.  An April 1993 treatment report noted the 
veteran's complaints of headache.  The report concluded with 
a diagnosis of upper respiratory infection.  A follow-up 
treatment report, dated in April 1993, noted his complaints 
of dizziness and cough.  The report concluded with an 
impression of resolving influenza.  In January 1994, the 
veteran reported symptoms of the flu, headaches, and 
dizziness.  The report concluded with an impression of acute 
viral infection.  A November 1994 treatment report noted his 
complaints of dizziness.  The report concluded with an 
impression of spastic bowel and Meniere's disease.  A 
treatment report, dated in May 1995, noted his complaints of 
dizziness, which the report attributed to an adverse reaction 
to the veteran's medication.  

At the hearing before the RO in October 1997, the veteran 
reported a three to four year history of headaches and 
dizziness, which occur occasionally.  Subsequent post service 
treatment reports are essentially silent as to any ongoing 
complaints of headaches and dizziness.  A VA examination for 
mental disorders, performed in February 2003, noted the 
veteran's complaints of frequent headaches and dizziness.

While the veteran reported some complaints of headaches and 
dizziness during active service and afterwards, no physician 
has linked the veteran's headaches and dizziness to active 
service or an undiagnosed illness.  Instead, the veteran's 
reported headaches have been variously noted as a 
manifestation of other diagnosed conditions, i.e. upper 
respiratory infections.   Significantly, no physician has 
linked the veteran's headaches or dizziness to active 
service.

In light of these findings, service connection for headaches 
and dizziness may not be granted under 38 U.S.C.A. § 1110 or 
§ 1117 (West 2002).  To merit an award of service connection 
under the first statutory provision, the veteran must submit 
competent evidence establishing the existence of a present 
disability resulting from service. See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355- 1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is simply no 
evidence other than the veteran's own assertions establishing 
that he currently has a disability manifested by headache and 
dizziness that is related to active service.  Unfortunately, 
the veteran's assertions in this regard are insufficient to 
establish the necessary nexus between a current disability 
and service. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
To merit an award of service connection under the second 
statutory provision, the veteran must submit competent 
evidence establishing that he has objective indications of 
chronic disability resulting from an undiagnosed illness 
manifested by headache and dizziness. As previously 
indicated, the evidence demonstrates the veteran's claimed 
headaches and dizziness have been variously attributed to 
known diagnoses.  Thus, the veteran has not submitted 
competent evidence establishing that he has chronic 
disability resulting from an undiagnosed illness manifested 
by headache and dizziness.

Based on these findings, the Board concludes that headache 
and dizziness were not incurred in or aggravated by service, 
nor may they be presumed to have been so incurred.  In 
reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine.  However, 
as there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.  The preponderance of the 
evidence is against the veteran's claims for service 
connection.  Accordingly, this aspect of the veteran's appeal 
must be denied.

H.  Right Inguinal Hernia

Initially, the Board notes that it considers the veteran's 
claim for service connection for a right inguinal hernia to 
be an appeal of the original claim seeking service 
connection.  The RO denied the veteran's original claim for 
service condition for a right inguinal hernia in a September 
1995 rating decision.  Thereafter, the veteran subsequently 
filed a timely notice of disagreement with this decision in 
September 1996.  As an appeal of this issue was subsequently 
perfected, the Board shall address this claim on a de novo 
basis.  

On review of the entire record, and with consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current residuals of right inguinal 
hernia, status post hernioraphy, can not be reasonably 
dissociated from his active duty service.  

The veteran's service medical records revealed treatment for 
right epididymitis.  An October 1990 treatment report noted 
the veteran's complaints of right testicular pain, and stated 
that he "feels a pull above the groin area."  The veteran 
indicated that he really feels the pull when walking, and 
when he has been doing a lot of physical activity.  Physical 
examination revealed that he walked kind of gingerly.  The 
report concluded with a diagnosis of possible hernia.  
Subsequent inservice treatment records noted treatment for 
right epididymitis, but did not reference an inguinal hernia.  
The veteran was discharged from active duty service in June 
1991.  A post service physical examination, dated in April 
1992, noted a diagnosis of right inguinal hernia.  A June 
1992 treatment report noted his complaints of right groin 
area tenderness.  In October 1992, the veteran underwent a 
herniorrhaphy to correct this right inguinal hernia.  
Subsequent post service treatment reports revealed ongoing 
treatment for epididymitis, and some of these treatment 
reports reflect concern over a possible inguinal hernia.  

The veteran's testimony and statements herein, along with the 
available post service medical treatment records revealed 
that this condition has continued to exist since the 
veteran's discharge from active duty service.  The veteran's 
service medical records reflect a diagnosis of possible 
hernia, at the time he was being treated for another 
condition which may have masked the severity of this 
condition, and subsequently required surgery for an inguinal 
hernia just sixteen months after his discharge from the 
service.  Accordingly, the Board concludes that the veteran's 
residuals of right inguinal hernia, status post 
herniorrhaphy, were incurred in active service, warranting 
service connection.

II.  Increased Rating for Epididymitis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1. Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work. 38 C.F.R. § 4.2. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating. In an appeal of an initial rating (such as in this 
case), consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). The Board will thus consider entitlement to "staged 
ratings."

Chronic epididymo-orchitis is rated as urinary tract 
infections.  A 10 percent rating is assigned for urinary 
tract infections with long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  A 30 percent rating is assigned for 
urinary tract infections with recurrent symptomatic infection 
requiring drainage, frequent hospitalization (greater than 
two times per year), and/or requiring continuous intensive 
management. 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7525. 

The RO has assigned staged ratings to this condition.  
Specifically, the RO has assigned this condition a 
noncompensable (0 percent) rating, from September 13, 1996 to 
October 27, 1997; and a 10 percent disability rating, 
effective since October 28, 1997.

After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected epididymitis warrants a 
10 percent disability rating since the initial grant of 
service connection for this condition on September 13, 1996.

A post service treatment report, dated in May 1995, noted the 
veteran's history of an infected testicle two months earlier.  
Physical examination revealed the veteran's testicles were 
swollen and tender, bilaterally.  The report concluded with a 
diagnosis of epididymitis.  A VA general physical 
examination, performed in September 1996, noted the veteran's 
history of epididymitis, along with his current complaints of 
testicular pain.  The report noted that he was taking 
Prazosin for his testicular infection.  A March 1997 
treatment report noted the veteran's complaints of groin pain 
and swelling.  Physical examination revealed tenderness of 
the right epididymis.  A treatment report, dated in August 
1997, noted the veteran's complaints of increasing pain in 
the right testicle for years.  

A VA genitourinary examination was performed in July 1999.  
The report noted the veteran was taking Bactrin for two to 
four weeks, on an as needed basis, to control his 
epididymitis.  Physical examination revealed mild tenderness 
to palpation and no masses.  He had exquisite bilateral 
epididymal tenderness, with the left being greater than the 
right.  No discrete masses were noted.  The report concluded 
with a diagnosis of bilateral chronic orchalgia, unresponsive 
to current therapy.

A treatment report, dated in December 2000, noted the 
veteran's long history of chronic epididymitis, worse on the 
right side.  The report noted that he has had this condition 
for ten to twelve years and that most treatment therapies 
have been ineffective.  He is currently treating this 
condition with Bactrim, which he takes on an as needed basis.  
The report concluded with an impression of chronic right and 
left epididymitis.  A treatment report, dated in December 
2001, noted the veteran's complaints of chronic bilateral 
discomfort in the testicular area, worse on the right.    The 
report concluded with a diagnosis of orchitis/epididymitis.  

In April 2002, a VA genitourinary examination was conducted.  
Physical examination revealed the veteran's testicles to be 
tender to the touch, somewhat atrophic, and with moderate 
tenderness on palpation.  No masses were palpated on the 
testes.  The report concluded with a diagnosis of recurrent 
epididymitis.

Although the veteran has periodically complained of, and 
sought treatment for testicular pain, the record simply does 
not reflect that his epididymitis has required 
hospitalization or resulted in symptomatic infections 
requiring drainage. Although the veteran has sought treatment 
for this condition over the years, the level of treatment 
sought can not be accurately characterized as "intensive."  
Therefore, the preponderance of the evidence reflects that a 
rating in excess of 10 percent is not warranted for 
epididymitis, since the initial grant of service connection. 
38 U.S.C.A. § 5107.

Thus, with application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that a higher rating 
of 10 percent is warranted for the veteran's epididymitis, 
since the initial grant of service connection, September 13, 
1996.

There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been more than 10 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran what information 
and evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide as set forth 
above have been met.   

Further, the Board finds that any defect with respect to the 
timing of this notice was harmless error.  Although complete 
notice may not have been provided to the appellant prior the 
initial adjudication, the appellant has not been prejudiced 
thereby since the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, to respond to VA notices, and otherwise afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Thus, the Board considers any 
defect in the timing of the notice provided to the veteran to 
be harmless.  

Proper notice also includes, in claims for service 
connection, information regarding the degree of disability as 
may be determined in the event service connection is granted, 
as well as the effective date to assign such ratings.  These 
elements of the notice requirements do not appear to have 
been provided, but as to the service connection claims 
denied, this failure is harmless since the question is now 
moot.  As to the service connection claims granted, this 
failure will be corrected by the RO when they implement the 
grant. 

Regarding the claims for increased ratings for epididymitis, 
the November 1999 rating action advised the veteran of the 
criteria for establishing an effective date.  A March 2002 
letter indicated what the evidence must show for an increased 
rating, and an August 2002 rating action set forth the 
criteria for evaluating this disability as did the June 2003 
supplemental statement of the case.  Under these 
circumstances, the Board considers the notice requirements as 
to these elements met for this issue.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined on multiple occasions in connection with this 
matter.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  




ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  
To that extent, the appeal is granted.  

Service connection for onychomycosis, bilateral feet, is 
granted.

Service connection for residuals of squamous cell carcinoma, 
status post excision right arm, is granted.

Service connection for loss of hair, to include as secondary 
to an undiagnosed illness, is denied.

Service connection for undiagnosed progressive chronic 
illness, which includes symptoms of diffuse musculoskelatal 
complaints including joint pains and muscle aches that are 
associated with fatigue, as due to an undiagnosed illness, is 
granted.

Service connection for dementia, not otherwise specified, and 
for major depressive disorder, is granted.

Service connection for headaches and dizziness, to include as 
secondary to an undiagnosed illness, is denied.

Service connection for residuals of right inguinal hernia, 
status post hernioraphy, is granted.

A higher initial disability rating of 10 percent for 
epididymitis is granted, effective from the grant of service 
connection, September 13, 1996.

An evaluation in excess of 10 percent for epididymitis is 
denied.  




REMAND

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Bilateral Hearing Loss

As noted above, the Board has reopened the veteran's claim 
for service connection for bilateral hearing loss.  Medical 
treatment evidence of record reveals that the veteran has 
bilateral high frequency sensorineural hearing loss.  An 
October 1996 VA examination for audio-ear disease noted that 
the veteran's current hearing loss was "consistent with his 
previous noise exposure."  The report fails, however, to 
provide any meaningful summary of the veteran's noise 
exposure history, and it is unclear whether any of the 
veteran's pertinent inservice or post service medical 
treatment records were reviewed or considered.  Under these 
circumstances, an additional VA audiological examination 
should be scheduled to determine the etiology of the 
veteran's current bilateral hearing loss.

Degenerative Disc Disease of the Lumbar Spine

The veteran is seeking entitlement to service connection for 
degenerative disc disease of the lumbar spine.  A review of 
the service medical records relating to the veteran's second 
period of active duty service, from September 1990 to June 
1991, revealed complaints of low back pain.  Specifically, an 
individual sick slip, dated in April 1991, noted that the 
veteran was injured, and had complaints of lower back pain 
and leg pains.  A Southwest Asia 
Demobilization/Remobilization Medical Evaluation, dated in 
April 1991, noted the veteran's complaints of low back pain 
and pain in the legs.  The report noted that he was taking 
medication for this condition.  A medical history report, 
completed in May 1991, noted the veteran's history of 
recurrent back pain.  The veteran was discharged from active 
duty in June 1991.

A statement from B. Lane, D.C., received in September 1996, 
noted that the veteran was seen by him several times for low 
back pain from 1993 to 1994.  Unfortunately, the actual 
treatment records are not in the veteran's claims folder.

In May 1994, the veteran filed his initial claim seeking 
service connection for low back pain.  A subsequent VA 
physical examination, performed in September 1996, noted a 
diagnosis of low back pain and minimal degenerative disc 
disease throughout the lumbar spine.  The report noted the 
veteran's history of low back pain, which radiates down both 
legs.  The veteran reported that he injured his back in 
Desert Storm, but did not remember any specific injury.  A 
subsequent MRI examination of the spine, performed in March 
1997, revealed a bulging discs and moderate bilateral 
articlar facet proliferation at both the L3-L4 and L4-L5 disc 
levels.

Under the circumstances, the RO should attempt to obtain, 
with the assistance of the veteran, the veteran's actual 
treatment records from B. Lane, D.C.  Thereafter, the RO 
should schedule the veteran for a medical examination to 
determine the etiology of his current low back disorder.

Left Foot Disorder

The veteran is seeking service connection for a left foot 
disorder, to include arthritis and clavus (corn).  The 
veteran's pre-service, service and post service records paint 
a confusing picture of foot problems.  The Board believes 
that a VA examination of the feet should be scheduled for the 
veteran to determine the current condition of his left foot, 
as well as the most likely etiology for any condition found.

Bowel Disorder

Records beginning in 1995 reflect complaints of constipation 
and diarrhea together with diagnoses that include spastic 
bowel.  In view of this, the veteran should be examined to 
ascertain whether a formal diagnosis of Irritable Bowel 
Syndrome is appropriate.  

Post-Traumatic Stress Disorder

The veteran filed a claim seeking service connection for PTSD 
in October 2003.  In February 2004, the RO issued a rating 
decision which denied service connection for PTSD.  In July 
2004, the veteran filed a notice of disagreement with this 
decision.

A Statement of the Case (SOC) has not been sent to the 
veteran regarding this issue. In Manlicon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue a SOC, the Board should 
remand the matter for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
copies of the records of the veteran's 
treatment by B. Lane, D.C., of 
Tompkinsville, Ky.  

2.  The veteran should be asked to 
identify the places at which he has 
received treatment for Irritable Bowel 
Syndrome in the last 5 years.  An attempt 
to obtain copies of any records 
identified then should be made.  

3.  The RO should have the veteran 
undergo VA examination to determine the 
nature and etiology of any current 
bilateral hearing loss.  The claims 
folder should be provided to and reviewed 
by the examiner.  Audiological test 
results should be set forth in detail.  
In conducting this examination, the 
examiner should obtain a complete history 
of the veteran's noise exposure, both 
during and after his periods of active 
duty service (December 1961 to March 
1967, and from September 1990 to June 
1991), including commentary on his post 
service employment.  

Based on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion as to the etiology of any 
current bilateral hearing loss, including 
any relationship with military service, 
from December 1961 to March 1967, and/or 
from September 1990 to June 1991.  The 
Board notes that the record contains 
multiple inservice audiological 
examinations (December 1961; March 1967; 
October 1990; April 1991; and May 1991), 
and multiple post service audiological 
evaluations (December 1975; January 1980; 
January 1984; April 1988; April 1992; 
October 1996). 

4.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of any current left 
foot disorder (including any clavus or 
arthritis found).  The claims folder 
should be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the examiner should set forth 
all current disabilities effecting the 
left foot, and the relationship, if any, 
to left foot findings noted in service, 
and prior thereto.  

5.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of his current low 
back disorder.  The claims folder should 
be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the doctor should provide a 
medical opinion as to the etiology of the 
veteran's current back condition, 
including any relationship to findings 
shown in the service medical records.  

6.  The RO should have the veteran 
undergo a VA examination to determine 
whether he has Irritable Bowel Syndrome.  
The claims folder should be provided to 
and reviewed by the examiner.  

7.  After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and 
his representative concerning the claim 
of entitlement to service connection for 
PTSD. The veteran should be advised of 
the necessity of filing a timely 
substantive appeal if he wants the Board 
to consider the issue.

8.  Thereafter, the RO should review the 
veteran's claims for service connection 
for bilateral hearing loss, degenerative 
disc disease of the lumbar spine, and for 
a left foot disorder, to include 
arthritis and clavus (corn).  If the any 
claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled  in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


